1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 FRED WINTER,

 8          Petitioner-Appellant,

 9 v.                                                                                   NO. 31,101

10 JUDITH MARIE WINTER,

11          Respondent-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Gerard J. Lavelle, District Judge

14 Border Law Office, P.A.
15 Dean E. Border
16 Albuquerque, NM

17 for Appellant

18 Little, Gilman-Tepper & Batley, P.A.
19 Roberta S. Batley
20 Albuquerque, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 VANZI, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.


6                                        __________________________________
7                                        LINDA M. VANZI, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL E. VIGIL, Judge



11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2